Citation Nr: 1439095	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-23 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received with respect to a previously denied claim for service connection for diabetes mellitus, Type II to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran had active duty service from May 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

Review of the Virtual VA electronic records includes the May 2014 notification of the scheduled hearing and the July 2014 Informal Hearing Presentation.  No other pertinent evidence is associated with the electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a June 2014 videoconference hearing at his local RO.  He failed to appear.  In the July 2014 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran had good cause for missing the hearing due to his health problems.  The representative reported that the Veteran still desired a videoconference hearing at the RO.    

Pursuant to 38 C.F.R. § 20.702 (2013), a hearing in such instances may be rescheduled if good cause is shown.  The undersigned finds good cause is shown and grants to the motion to reschedule another hearing.  Because the RO schedules video hearings, a remand of this matter for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



